Citation Nr: 0705905	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  05-19 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
diabetes mellitus, to include as a result of exposure to 
herbicide.

2. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for loss 
of vision, left eye.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1962 to August 
1966, and from March 1967 to September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2004 and December 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan that denied the veteran's 
claim of entitlement to service connection for loss of left 
eye vision, and declined to reopen a previously denied claim 
of entitlement to service connection for diabetes mellitus, 
on the basis that new and material evidence had not been 
submitted.  The veteran perfected a timely appeal of these 
determinations to the Board.

In June 2006, the veteran appeared and offered testimony in 
support of his claims before the undersigned Veterans Law 
Judge.  The veteran's testimony on that occasion has been 
transcribed and associated with his claims' file.

With respect to the issue of new and material evidence has 
been received to reopen a claim for entitlement to service 
connection for diabetes mellitus, the Board observes that 
this issue is premised on the theory that the veteran was 
exposed to Agent Orange during his Vietnam-era service.  In 
this regard, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Haas v. Nicholson, No. 
04-491 (U.S. Vet. App. August 16, 2006), that reversed a 
decision of the Board that denied service connection for 
disabilities claimed as a result of exposure to herbicides.  
VA disagreed with the Court's decision in Haas and is seeking 
to have this decision appealed to the United States Court of 
Appeals for the Federal Circuit.  In Ribaudo v. Nicholson, 
No. 06-2762 (U.S. Vet. App. January 26, 2007 order), the 
Court ordered that the adjudication of claims potentially 
affected by Haas be stayed, pending a decision by the United 
States Court of Appeals for the Federal Circuit on Haas and 
further order of the Court.  As the veteran's diabetes 
mellitus claim is potentially affected by the outcome of 
Haas, the issue is hereby deferred.

The issue of entitlement to service connection for loss of 
vision, left eye, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  In a March 1970 rating decision, the RO denied service 
connection for a left eye condition.  The veteran did not 
appeal that decision.

2.  The evidence submitted since the March 1979 rating 
decision is new, and it relates to an unestablished fact 
necessary to substantiate the veteran's previously denied 
claim.


CONCLUSION OF LAW

The evidence received since the March 1970 rating decision 
denying service connection for a left eye condition, which is 
final, is new and material, and the claim for this benefit is 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 
C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  The Board has considered this 
legislation, but finds that, given the favorable action taken 
below, no discussion of the VCAA at this point is required.

II. New and Material Evidence

In a March 1970 rating decision, the RO denied the veteran's 
claim for left eye amblyopia expanopsia on the basis that the 
condition was noted at the veteran's induction into service 
and thus was not incurred in service, and that decision 
became final.  The veteran argues that new and material 
evidence has been submitted to reopen the previously denied 
claim.

Even though the RO in its July 2004 rating decision 
adjudicated the veteran's left eye condition claim de novo, 
the Board must first determine that new and material evidence 
has been presented in order to establish its jurisdiction to 
review the merits of a previously denied claim.  See Barnett 
v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).

Generally, a final decision issued by the RO may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  See 38 U.S.C.A. 
§ 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, 
which states, in part, that "[i]f new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim."  Id.

"New evidence" is evidence that has not previously been 
reviewed by VA adjudicators.  "Material evidence" is 
existing evidence, that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

Furthermore, in determining whether evidence is new and 
material, the credibility of the newly presented evidence is 
to be presumed.  See Kutscherousky v. West, 12 Vet. App. 369, 
371 (1999) (per curium).  The Board must review all of the 
evidence submitted since the last final disallowance of the 
claim on any basis in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

In the instant case, the veteran submitted letters dated in 
July 2003 and July 2005 from his private physician, Dr. O., 
which both contain the opinion that an in-service injury 
aggravated the veteran's pre-existing left eye condition.  As 
this new evidence submitted by the veteran relates to an 
etiological relationship between the veteran's period of 
service and a current left eye condition, and this is an 
unestablished fact necessary to substantiate the veteran's 
previously denied claim, the Board finds that new and 
material evidence has been received to reopen the veteran's 
claim for a left eye condition, including left eye vision 
loss.


ORDER

New and material evidence having been received the veteran's 
claim of entitlement to service connection for loss of 
vision, left eye, is reopened; to this extent only, the 
veteran's claim is granted.


REMAND

For the following reasons, the veteran's claim of loss of 
vision of the left eye must be remanded.

If a pre-existing disorder is noted upon entry into service, 
service connection may be granted based on aggravation during 
service of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004).  A pre-existing injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b).

In the instant case, the veteran's service medical records 
show that at the time of his induction into service, his 
vision in his left eye was, both corrected and uncorrected,  
20/200.  Service medical records furthermore show that at the 
veteran's separation from service, his eyesight was noted to 
be 20/300.  Thus, it appears from the veteran's service 
medical records that his left eye vision got worse during his 
period of service.

The veteran currently has amblyopia of the left eye, with 
vision loss, and the veteran was noted to have amblyopia and 
substantial vision loss on his service entrance examination.  
The medical record contains etiology opinions regarding the 
veteran's claimed left eye disorder from both the veteran's 
private physician, Dr. O., and a VA ophthalmologist.

In a March 2004 letter, Dr. O. opined that that the most 
logical etiology of any visional loss to the veteran would be 
a documented in-service injury that the veteran sustained in 
May 1967.  In a July 2005 letter, Dr. O. stated that the 
veteran's entrance physical examination surely showed that 
the veteran did not have monocular vision, that the veteran 
sustained a left zygomatic arch injury while in active duty, 
that his vision had since deteriorated, and that the 
veteran's vision loss in the left eye was at least as likely 
as not aggravated by his injury to the left zygomatic arch.  
There was no indication in either letter that Dr. O. had 
reviewed the veteran's claims file, or any medical records.

A February 2006 VA ophthalmology opinion, which was given 
after a review of the claims folder by a VA ophthalmologist, 
noted the following: that the veteran had amblyopia and poor 
vision in the left eye prior to service that the veteran was 
legally blind in the left eye at entrance into service, and 
thus essentially had monocular vision at that time; that 
aside from a subconjunctival hemorrhage, it appeared that the 
ophthalmology examination at the time of the veteran's injury 
in May 1967 showed no other injury to the left eye; and that 
the examiner was unable to understand how Dr. O.  came to the 
conclusion that the veteran's left eye vision loss was at 
least as likely as not aggravated by his injury to his left 
zygomatic arch.

The March 2004 and July 2005 letters from Dr. O. indicate a 
nexus between the veteran's in-service injury and his loss of 
vision.  However, in light of the negative February 2006 VA 
ophthalmology opinion and the fact that Dr. O.'s opinions 
appear to be based on the veteran's history alone, rather 
than a review of the medical evidence, the nexus opinions of 
Dr. O. are too lacking in specificity to support a decision 
on the merits.  See McLendon v. Nicholson, 20 Vet. App. 79, 
83 (2006);  see also DeSousa v. Gober, 10 Vet. App. 461 
(1997) (where the facts show that the veteran received 
treatment from a physician many years after service, and the 
conclusion reached by the physician is clearly based solely 
on the history provided by the veteran, or the hearsay 
recitation of a diagnoses or other medical history, the Board 
is not bound to accept the medical conclusions and/or 
opinions of a physician).

The February 2006 VA examiner, while having the benefit of 
complete review of the claims folder and indicating that 
there was no evidence to support the contention that the 
veteran's May 1967 injury aggravated his previously existing 
left eye condition, does not address the evidence in the 
service medical records that the veteran's eyesight got worse 
in service, nor does it make a specific finding that any such 
increase in disability was due to the natural progress of the 
disease.

In light of the above, the Board determines that the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the instant 
claim regarding whether the veteran's left eye condition was 
aggravated by his period of service.  Therefore, a medical 
opinion is needed to determine whether the veteran's left eye 
condition was aggravated by his May 1967 zygomatic arch 
injury, or by his period of service in any way.  38 C.F.R. 
§ 3.159(c)(4).  Such opinion must address any loss in vision 
indicated on medical examinations in the veteran's entrance 
and separation examinations, and, if such vision loss is 
noted, must contain a specific finding as to whether the 
increase in disability was due to the natural progress of the 
veteran's left eye disorder.

Accordingly, the case is REMANDED for the following action:

1.	The RO should obtain a medical opinion 
by a VA examiner with the appropriate 
expertise in order to determine the 
nature and etiology of any current left 
eye disorder, including vision loss.  
The claims folder and a copy of this 
Remand must be provided to the examiner 
for review.  The examiner should 
consider all medical evidence of 
record, including all service medical 
records, VA and private medical 
opinions and medical treatment records 
concerning any left eye disorder.  The 
examiner should note in the examination 
report that he or she has reviewed the 
claims folder.  Based on a review of 
the entire claims folder, the examiner 
should specifically express an opinion 
as to whether any currently diagnosed 
left eye disorder of the veteran was at 
least as likely as not caused or 
aggravated by the veteran's May 1967 
in-service injury to his left zygomatic 
arch, or was at least as likely as not 
caused or aggravated by the veteran's 
period of service in any way.  The 
opinion should specifically address the 
following: (1) the March 2004 and July 
2005 opinions of the veteran's private 
physician, Dr. O.; (2) the February 
2006 VA ophthalmology opinion; and (3) 
any loss of vision in the veteran's 
left eye from his entry into service to 
his separation from service.  If any 
there is any loss of left eye vision 
during the veteran's period of service 
noted, the examiner must make a 
specific finding as to whether or not 
such increase in disability was due to 
the natural progress of an eye disorder 
that pre-existed the veteran's period 
of service.  A complete rationale must 
be given for any opinion expressed, and 
the foundation for all conclusions 
should be set forth.  The report of the 
examination should be associated with 
the claims folder.

2.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issue on 
appeal.  If any remaining benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


